Order affirmed, with twenty dollars costs and disbursements. No opinion. Present — O’Malley, Townley, Glennon, Dore and Cohn, JJ.; Glennon and Cohn, JJ., dissent and vote to reverse and deny motion for summary judgment, on the ground that the issue as to whether the personal property in dispute is subject to the mortgage lien is one of fact which must await determination upon the trial of the action. (Manufacturers Trust Company v. Peck-Schwartz Realty Corporation, 277 N. Y. 283; Brooklyn Savings Bank v. Ann-Gold Realty Corporation, 243 App. Div. 703; New York Title Co. v. Menreal Corp., 242 id. 711; Prudential Insurance Co. v. Sanford Real Estate Corp., 246 id. 567.)